Citation Nr: 0421329	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which confirmed a previous denial of a claim of 
entitlement to service connection for diabetes mellitus and 
schizoaffective disorder.  Appeal to the Board was perfected 
only with respect to the diabetes claim.  

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.  See VA 
Form 9.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
diabetes mellitus.  The requirement that new and material 
evidence must be submitted to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
However, having reviewed the entire record, the Board finds 
that the case must first be remanded to ensure that the 
veteran's due process right to be notified of the evidentiary 
requirements applicable to his claim - specifically, of the 
"new and material" evidence standard - is met.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  

More specifically, the Board notes that, in a March 1993 
decision, the RO denied service connection for diabetes 
mellitus.  The veteran was notified of this decision in a 
letter dated on March 24, 1993, and was advised that he could 
seek further review by the Board.  There is nothing in the 
record to indicate that the veteran did not receive the 
notice, or that the notice was returned to the RO via the 
U.S. Postal Service as undeliverable.  The veteran took no 
further action on this claim until May 1994, when he filed 
what appears to have been a petition to reopen the diabetes 
claim.  The RO apparently did not issue a rating decision 
specifically on the May 1994 diabetes claim until January 
2002, when it advised the veteran that service connection for 
diabetes remains denied as new and material evidence was not 
received, citing the "new and material" evidence standard 
then in effect.  The veteran continued to allege entitlement 
to service connection for diabetes, and the RO confirmed the 
prior denial in a December 2002 decision.  In late December 
2002, the veteran filed what appears to have been another - 
and the most recent - petition to reopen the diabetes claim.  
By a rating decision dated in February 2003, the RO again 
advised the veteran that the previous denial remains in 
effect.  It was only then that the veteran filed a notice of 
disagreement to the February 2003 rating decision, received 
in April 2003, and, after the issuance of the November 2003 
Statement of the Case (SOC), perfected an appeal to the Board 
in November 2003.  

Given that no communication was received from the veteran 
indicating disagreement with or an intent to appeal the March 
1993 rating decision during the appeal period (that is, one 
year after March 24, 1993) with subsequent perfection of 
appeal, the decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2003).  Accordingly, any petition based on the same claim 
(that is, a claim of entitlement to service connection for 
diabetes) filed after March 1993, including the December 2002 
claim giving rise to this appeal, is a claim to reopen.  It 
is noted that the RO acknowledged this fact in a August 2001 
letter sent to the veteran concerning the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  More specifically, the letter said, 
in pertinent part: "You were previously denied service 
connection for . . . diabetes . . . In order for us to 
reconsider this issue, we need 'new and material evidence' . 
. . To qualify as 'material evidence,' the additional 
information must bear directly and substantially upon the 
issue for consideration."  (Italics in original).  



The Board notes that the words "directly and substantially" 
are taken from the old "new and material" evidence 
standard.  See old VA regulations governing new and material 
evidence, 38 C.F.R. § 3.156(a) (2001).  Regulations in 
38 C.F.R. § 3.156(a) were recently revised such that the new 
version applies only to claims filed on or after August 29, 
2001.  Here, the specific petition that resulted in the 
rating decision that is the subject of the current appeal was 
filed in December 2002.  Accordingly, the revised "new and 
material" evidence standard applies here.  In pertinent 
part, under the revised version, "new and material" 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).      

There is no evidence of record indicating that the veteran 
was notified of the amendment of 38 C.F.R. § 3.156(a), and 
that the new version applies because his petition to reopen 
was filed after August 29, 2001.  Importantly, it is noted 
that the February 2003 rating decision being appealed, the 
SOC, and the Supplemental SOC are completely devoid of a 
discussion of what the revised "new and material" evidence 
standard requires.      

In consideration of the foregoing, the Board directs the 
following on remand:

1.  Notify the veteran of the revision of 
VA regulations now codified in 38 C.F.R. 
§ 3.156(a) (2003) and explain its 
applicability to his petition to reopen 
the claim of entitlement to service 
connection for diabetes mellitus.  The 
notice must include the full text of the 
revised regulation, and specifically 
advise him that evidence complying with 
the new and material evidence standard 
must be submitted to reopen the 
previously denied claim.  

2.  After associating with the claims 
folder any evidence and information 
supplied by the veteran and/or his 
representative in response to the above 
notice, and following any further 
appropriate development, review the 
claims folder again to determine whether 
new and material evidence has been 
submitted to reopen the diabetes service 
connection claim, and if so, whether 
service connection for diabetes is 
warranted.  Readjudicate the claim.  If 
the decision remains in any manner 
adverse to the veteran, provide him and 
his representative a revised Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

3.  The requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling legal precedent continue to 
be binding on remand and any further 
adjudication by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




